Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #026

FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 3rd day of May, 2017, are as follows:




BY CRICHTON, J.:


2016-C-1809        NEW ORLEANS BULLDOG SOCIETY v. LOUISIANA SOCIETY FOR           THE
                   PREVENTION OF CRUELTY TO ANIMALS, ET AL. (Parish of Orleans)

                   Through the discharge of its duties and responsibilities set
                   forth in the CEA with the City of New Orleans, as well as the
                   receipt of public money as remuneration for such services, we
                   find the LSPCA is functioning as an instrumentality of a
                   municipal corporation, and is therefore subject to the Louisiana
                   Public Records Law, La. R.S. 44:1 et seq.     We therefore affirm
                   the court of appeal in that regard.     We further find that the
                   reporting requirements contained in the CEA do not satisfy the
                   Public Records Law, as the requirement for access to public
                   records cannot be circumscribed by contract.        The LSPCA is
                   required to disclose all documents specifically related to the
                   discharge of its duties and responsibilities outlined in the CEA
                   with the City of New Orleans, and we remand to the district court
                   to determine which documents satisfy that description.
                   AFFIRMED AND REMANDED.

                   HUGHES, J., dissents in part with reasons.




                                      Page 1 of 1
05/03/2017

                    SUPREME COURT OF LOUISIANA

                                No. 2016-C-1809

                   NEW ORLEANS BULLDOG SOCIETY

                                    VERSUS

             LOUISIANA SOCIETY FOR THE PREVENTION
                 OF CRUELTY TO ANIMALS, ET AL.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            FOURTH CIRCUIT, PARISH OF ORLEANS

CRICHTON, J.

      We granted the writ in this matter to determine whether the Louisiana

Society for the Prevention of Cruelty to Animals (“LSPCA”) is subject to the

Louisiana Public Records Law. New Orleans Bulldog Society v. Louisiana Society

for the Prevention of Cruelty to Animals, et al.,16-1809 (La. 1/9/17), ___ So.3d

___. More specifically, we must determine whether the LSPCA, by virtue of its

Cooperative Endeavor Agreement (“CEA”) with the City of New Orleans to

provide animal control services as mandated by the New Orleans Municipal Code,

is an instrumentality of a municipal corporation such that it must comply with La.

R.S. 44:1 et seq. For the reasons that follow, we affirm the court of appeal, and

find that the LSPCA, through its function of providing animal control services for

the City of New Orleans, is an instrumentality of the City of New Orleans and

must comply with the Public Records Law as set forth herein.


                   FACTS AND PROCEDURAL HISTORY

      The New Orleans Bulldog Society (“Bulldog”) is a nonprofit corporation

operating under Louisiana law, and founded in order to advocate for the welfare of

dogs in New Orleans and elsewhere. The Louisiana Society for the Prevention of

Cruelty to Animals (“LSPCA”), first chartered in 1888, is a private non-profit
                                        1
corporation recognized by the Internal Revenue Service as a private charitable

501(c)(3) nonprofit corporation. According to the affidavit of Ms. Ana Zorilla, the

Chief Executive Officer of the LSPCA, the LSPCA’s mission is to “advocate for

the animals of Louisiana by advancing their welfare, promoting their interests, and

fostering the human-animal bond through innovative programs, education, and

services.” The LSPCA also provides animal control services for the City of New

Orleans (“the City”), as required by Chapter 18 of the City of New Orleans Code

of Ordinances.      In order to facilitate those services, the LSPCA maintains a

“Cooperative Endeavor Agreement” with the City, which states that “[t]he Society

shall provide the following service to the City. . . . [f]ield and shelter services for

the City in accordance with the terms and conditions of the Agreement and, except

as otherwise provided herein, pursuant to the provisions of Chapter 18 of the Code

of Municipal Ordinances for the City. . . . relating to animal control and shelter

services.”1 The CEA specifically sets forth the duties of the LSPCA to include,

among others, continuous patrols with radio contact throughout the City;

responding to emergency calls involving animals or threat to human life;

investigating reports of violations of the provisions of Chapter 18; maintaining

veterinary services; spaying and neutering, rabies vaccinations, and reviewing

animal related ordinances with the City.

       On May 29, 2015, Bulldog sent a public records request to the City of New

Orleans, pursuant to La. R.S. 44:1 et seq. In the request, Bulldog set forth several

inquiries regarding LSPCA’s standard operating procedures for evaluating

surrendered and stray dogs in terms of determining eligibility for adoption,



1 Chapter 18 of the Code of Ordinances, entitled “Animals,” sets forth numerous provisions
related to animal control, which include impoundment of animals, licensing of animals, spaying
and neutering of dogs, rabies control, as well as the various fines and penalties which can be
imposed for violations of the Code.
                                               2
documents related to those dogs and cats considered “adoptable” and

“unadoptable,” specific documents regarding euthanized cats and dogs in certain

years, and documents and information relating to LSPCA’s participation in court

proceedings in Orleans Parish. The request also sought information related to the

transfer or euthanasia of a specific animal named Leatrice. The City responded on

June 4, 2015, informing Bulldog that it is not the custodian of the records Bulldog

sought to obtain, and that the request should be forwarded to the LSPCA.


         Bulldog forwarded its request to the LSPCA on June 5, 2015, to which the

LSPCA responded that it is not a “public body” under the Public Records Law, and

is therefore exempt from the statute. Although the LSPCA acknowledged its CEA

with the City, it stated that the City maintains all information related to the

reporting requirements of the CEA.

         On July 22, 2015, Bulldog filed a petition for damages and a writ of

mandamus, asserting that, through its agreement with the City, the LSPCA

performs a variety of governmental functions that the City is required to discharge

as a matter of law. As such, Bulldog asserted the LSPCA is subject to the

Louisiana Public Records Law.                     In response, the LSPCA filed exceptions of

unauthorized use of a summary proceeding and no cause of action. The LSPCA

attached the affidavit of Ms. Ana Zorilla,2 who asserted it is a private nonprofit

organization, not formed by any public body or pursuant to any legislative or

statutory authority. Ms. Zorilla further stated that the LSPCA is not obligated to

perform any governmental function beyond what is set forth in the CEA, and the

monthly sum of $153,870, paid by the City to the LSPCA, comprises only a

2The LSPCA also provided the affidavit of Ms. Charlotte Parent, who serves as the Director of Health for the City
of New Orleans. She stated the LSPCA has complied with all reporting requirements set forth in the CEA from
2013 to the present, as Bulldog had been provided with the LSPCA’s monthly operational reports related to animal
control services, which are required pursuant to the CEA. Moreover, Ms. Parent asserted that the referenced
operations reports are the only public records which exist related to the animal control services provided to the City
by the LSPCA.
                                                          3
portion of the LSPCA’s total budget. The LSPCA also emphasized that even if it

the court found that a public record request may be directed to it, the scope of that

request should be limited to those documents that are prepared and maintained

pursuant to the CEA.


       Following a hearing on September 17, 2015, the trial court dismissed

Bulldog’s writ of mandamus and request for preliminary injunction, and granted

the LSPCA’s Motion for Involuntary Dismissal.           In her written reasons for

judgment, the trial court found the LSPCA is not a “quasi-public” entity subject to

the Public Records Law, as the LSPCA is a private non-profit entity with a private

board whose mission is independent from the mission of any governmental entity.

Furthermore, the trial court concluded the LSPCA was formed as a private non-

profit organization and only 12% of its income is derived from its CEA with the

City. The trial court also ruled that by virtue of its reporting requirement to the

City under the CEA, the LSPCA had complied with all reporting requirements as

set forth therein.

       The court of appeal reversed, finding that the record establishes the LSPCA

was acting as an instrumentality of the City in rendering mandated municipal

services such as investigating municipal code violations, seizing animals and

serving citations in the course of its investigations, euthanizing animals, using

vehicles maintained and fueled by the municipality, and employing uniformed

officers who appear in court to testify regarding these violations. Therefore, by

virtue of its function in complying with the CEA, the court of appeal concluded the

LSPCA is a quasi-public entity subject to the Public Records Law. New Orleans

Bulldog Society v. Louisiana Society for the Prevent of Cruelty to Animals, et al.,

15-1351 (La.App. 4 Cir. 9/7/16), 200 So.3d 996.

                                         4
      The appellate court also found the trial court erred in ruling that even

assuming the LSPCA is subject to the Public Records Law, its reporting

obligations were met by compliance with the CEA reporting requirements. The

appellate court concluded that the Public Records Law “cannot be circumscribed

by contract,” as the Public Records statute, La. R.S. 44:1 et seq., is intended to be

all inclusive, and not limited to certain contractual reporting requirements.

Consequently, the court of appeal ruled that the LSPCA failed to meet its burden

(as custodian of the records sought) of proving the documents sought by Bulldog

are not subject to inspection under the Louisiana Public Records Law. For the

reasons that follow, we agree.


                                  DISCUSSION

      Article XII, ' 3 of the Louisiana Constitution provides: “No person shall be

denied the right to observe the deliberations of public bodies and examine public

documents, except in cases established by law.” Moreover, “[t]he right of access

to public records is a fundamental right guaranteed by La. Const. art. XII, ' 3 of

the Louisiana Constitution, and whenever there is any doubt as to whether the

public has the right of access to certain records, the doubt must be resolved in

favor of the public’s right of access.” Landis v. Moreau, 00-1157, p. 4 (La.

2/21/01), 779 So.2d 691, 694, citing Title Research Corp. v. Rausch, 450 So.2d

933 (La. 1984).     The Louisiana Public Records Law, La. R.S. 44:1 et seq.,

provides, in pertinent part:

             A. (1) As used in this Chapter, the phrase “public body” means
             any branch, department, office, agency, board, commission,
             district, governing authority, political subdivision, or any
             committee, subcommittee, advisory board, or task force thereof,
             any other instrumentality of state, parish, or municipal
             government, including a public or quasi-public nonprofit
             corporation designated as an entity to perform a governmental
             or proprietary function, or an affiliate of a housing authority.
                                         5
             (2)(a) All books, records, writings, accounts, letters and letter
             books, maps, drawings, photographs, cards, tapes, recordings,
             memoranda, and papers, and all copies, duplicates,
             photographs, including microfilm, or other reproductions
             thereof, or any other documentary materials, regardless of
             physical form or characteristics, including information
             contained in electronic data processing equipment, having been
             used, being in use, or prepared, possessed, or retained for use in
             the conduct, transaction, or performance of any business,
             transaction, work, duty, or function which was conducted,
             transacted, or performed by or under the authority of the
             constitution or laws of this state, or by or under the authority of
             any ordinance, regulation, mandate, or order of any public body
             or concerning the receipt or payment of any money received or
             paid by or under the authority of the constitution or the laws of
             this state, are “public records”, except as otherwise provided in
             this Chapter or the Constitution of Louisiana.

                    (b) Notwithstanding Subparagraph (a), any
                    documentary material of a security feature
                    of a public body's electronic data processing
                    system, information technology system,
                    telecommunications network, or electronic
                    security system, including hardware or
                    software security, password, or security
                    procedure, process, configuration, software,
                    and code is not a “public record”.

             (3) As used in this Chapter, the word “custodian” means the
             public official or head of any public body having custody or
             control of a public record, or a representative specifically
             authorized by him to respond to requests to inspect any such
             public records.
                                          ***

      It is well established that legislation is the solemn expression of the

legislative will; thus, the interpretation of legislation is primarily the search for the

legislative intent. See, e.g., Dunn v. City of Kenner, 15-1175, p.4 (La. 1/27/16), 187

So. 3d 404, 409-10. See also La. R.S. 24:177(B)(1) (“The text of a law is the best

evidence of legislative intent.”). When a law is clear and unambiguous, and its

application does not lead to absurd consequences, it shall be applied as written,

with no further interpretation made in search of the legislative intent. La. R.S. 1:4.

The starting point for interpretation of any statute is the language of the statute

                                           6
itself. See, e.g., Dunn, 15-1175, p.4, 187 So. 3d at 410. When, on the other hand, a

statute is not clear and unambiguous, or its application leads to absurd

consequences, we rely on secondary rules of statutory interpretation to discern the

meaning of the statute at issue. See Red Stick Studio Dev., L.L.C. v. State ex rel.

Dep’t of Econ. Dev., 10-0193, p. 10 (La. 1/19/11), 56 So. 3d 181, 187-88

(quotation omitted). In such cases, the statute “must be interpreted as having the

meaning that best conforms to the purpose of the law. Moreover, when the words

of a law are ambiguous, their meaning must be sought by examining the context in

which they occur and the text of the law as a whole.” Id.

          This Court has consistently held that the Public Records Law should be

construed liberally in favor of free and unrestricted access to public documents.

As stated above, whenever there is doubt as to whether the public has the right of

access to certain records, the doubt must be resolved in favor of the public’s right

to see; to allow otherwise would be an improper and arbitrary restriction on the

public’s constitutional rights. Shane v. The Parish of Jefferson, 14-2225, p. 9-10,

(La. 12/8/15), 209 So.3d 726; In re Matter Under Investigation, 07–1853

(La.7/1/09), 15 So.3d 972, 989; Capital City Press v. East Baton Rouge Parish

Metropolitan Council, 96–1979 (La.7/1/97), 696 So.2d 562, 564; Title Research

Corp. v. Rausch, 450 So.2d 933, 937 (La. 1984). Furthermore, throughout the

public records statutes, “[t]here was no intent on the part of the legislature to

qualify, in any way, the right of access.” Shane v. The Parish of Jefferson, 14-

2225, p. 9, (La. 12/8/15), 209 So.3d 726, 734, citing Landis v. Moreau, 00-1157, p.

4-5 (La. 2/21/01), 779 So.2d 691, 694-5 (citing Title Research Corp. v. Rausch,

450 So.2d 933, 937 (La. 1984)). 3



3   See also, La. R.S. 44:4.1, which provides in pertinent part:

                                                    7
       In addressing the issue we are presented with today, namely, whether La.

R.S. 44:1 applies to the LSPCA under these circumstances, we find the court of

appeal correctly focused on the function the LSPCA serves as an “instrumentality”

of the City of New Orleans, through its CEA to provide animal control services.

As La. R.S. 44:1 states, a public body subject to the Public Records Law includes

“. . . .any other instrumentality of state, parish, or municipal government,[4]

including a public or quasi-public nonprofit corporation designated as an entity to

perform a governmental or proprietary function. . . .” (emphasis added). As set

forth in the CEA, and correctly noted by the court of appeal, the LSPCA performs

certain functions as an instrumentality of the City of the New Orleans. In other

words, the LSPCA’s duties (as well as privileges it enjoys) in providing animal

control services for the City are at the behest of the municipality and arising out of

their outlined agreement to do so. The LSPCA acts under color of City authority

through its enforcement of Chapter 18 infractions, issuance of citations, and

appearance in court on related matters of animal control. More specifically, the

evidence in the record establishes that, by virtue of the CEA, the LSPCA is vested

with authority to investigate compliance with municipal code violations related to

animals and to take appropriate action. According to the CEA, the LSPCA must

provide “shelter services for the City” which include “receiving unwanted animals



       A. The legislature recognizes that it is essential to the operation of a democratic
          government that the people be made aware of all exceptions, exemptions, and
          limitations to the laws pertaining to public records. In order to foster the
          people's awareness, the legislature declares that all exceptions, exemptions,
          and limitations to the laws pertaining to public records shall be provided for in
          this Chapter or the Constitution of Louisiana. Any exception, exemption, and
          limitation to the laws pertaining to public records not provided for in this
          Chapter or in the Constitution of Louisiana shall have no effect.

                                               ***
          (emphasis added)

4Article 6, ' 44 of the Louisiana constitution defines “municipality” as “an incorporated city,
town, or village.”
                                                 8
and impounding, housing, feeding, redemption, adoption, human euthanasia and

disposal of animals”; responding to emergency calls involving animals;

investigating reports of violations of Chapter 18 of the Municipal Code, and

issuing citations to any person who is in violation of any provision. According to

the CEA, the LSPCA must also require all animals adopted through it to be spayed

and neutered. The CEA further states that the City has provided vehicles to the

LSPCA under prior agreements, and those vehicles will “remain with the Society.”

There is also a provision in the CEA providing that the City shall continue to

provide the LSPCA with fuel, repairs, and necessary maintenance for those

vehicles. There is no dispute the LSPCA has performed, and continues to perform,

these functions (and enjoyed the benefit of City vehicles and fuel) on behalf of the

City of New Orleans. For these reasons, the court of appeal correctly found the

LSPCA to be an instrumentality of the municipality through its execution of the

CEA, and is therefore subject to the Public Records Law as it relates to its specific

functions and duties under the CEA.

      This court has previously examined the function of an entity to determine

whether it is subject to the Public Records Law. In State of Louisiana, et al. v.

Nicholls College Foundation and Donald L. Peltier, 564 So.2d 682 (La. 1990), this

Court was tasked to determine whether the Nicholls College Foundation, a

nonprofit corporation, was a “public body” subject to the Public Records Law. In

that case, the Inspector General sought to examine its financial records when the

Foundation had received a “donation” of “public funds” from the Nicholls State

University Alumni Federation, also a non-profit corporation. The Court ultimately

determined through various factors of function (and some economic) that the

Alumni Federation is a public body under the Public Records Law. Specifically,

the Nicholls Court found that the Federation enjoyed a “close affiliation with

                                         9
Nicholls State University,” as demonstrated by its location on campus in a public

building for which it pays nominal rent, and by its use of state civil service

employees to run its office. Id. at 687. Furthermore, the “Alumni Office” is a line-

item in the budget for the University, through which the Federation’s employees

are paid. The Federation states in its Articles of Incorporation that its purpose is to

promote the University, which was created for the purpose of providing public

education, which is a governmental function. Thus, because of this relationship

with the University, and adhering to our settled notion that that the Public Records

Law favors a liberal construction of the public records law so as to enlarge, rather

than restrict, public access to public records, the Court determined the Federation

is a “quasi-public” nonprofit corporation “designated as an entity to perform a

governmental or proprietary function,” which therefore made it subject to the

Public Records Law. 5


5 It is important to note the distinction of this case from this Court’s opinion in Property
Insurance Association of Louisiana v. Theriot, 09-1152 (La. 3/16/10), 31 So.3d 1012, wherein
the Court concluded that the Property Insurance Association of Louisiana was a private entity,
finding it fit under four factors previously iterated in State v. Smith, 357 So.2d 505 (La. 1978),
which were created to determine an entity’s public or private character:

       (1)     Whether the entity was created by the legislature;
       (2)     Whether its powers were specifically defined by the legislature;
       (3)     Whether the property of the entity belongs to the public; and
       (4)     Whether the entity’s functions are exclusively of the public character and
               performed solely for the public benefit.

        The Theriot court noted that while the Smith case did not specify that all four factors must
be met in order to find that an entity was public, they did so by “implication.” Id., 09-1152, p. 3,
31 So.3d at 1015. In Theriot, however, the Court concluded that “all four factors must be present
in order for a court to determine that an entity is public.” Id.

        The Theriot case has not been cited often since its publication, but this Court has as
recently as 2013 applied the factors set forth in Theriot and Smith, to find that the Louisiana High
School Athletic Association (“LHSAA”) is a private entity, created by a group of high school
principals who wanted to better regulate and develop the high school interscholastic athletic
program in Louisiana. In Louisiana High School Athletics Ass’n Inc. v. State, 12-1471 (La.
1/29/13), 107 So.3d 353, this Court ruled that not only was the LHSAA not created by the
Legislature, its powers are specified in its articles of incorporation, as filed with the Secretary of
State. Finding that the LHSAA already had not met two of the four Smith factors, the Court
concluded it was a private entity, not subject to the Open Meetings Law.

       We find, however, both Theriot and the LHSAA opinions are distinguishable, as they did
not involve the Public Records Law, nor did they involve a contract with a municipality
                                             10
       In addition to the LSPCA serving as an instrumentality of the City through

its functions performed through the CEA, we also take note of the public money

paid by the City to the LSPCA. As discussed above, the LSPCA, in exchange for

the assumption of the City’s municipal animal control obligations, receives from

the City a monthly amount of $153,870, which totals an annual payment of

$1,846,440. The court of appeal noted that while this amount is only a percentage

of the LSPCA budget, it is still a substantial sum of money derived from public

funds. We agree. 6 As mentioned, Louisiana courts have held that the Public

Records law must be liberally interpreted so as to extend rather than restrict access

to public records by the public. C.B. Dutton v. William J. Guste, Jr., 395 So.2d

683, 685 (La. 3/2/81). In keeping with that statutory interpretation, and contrary to

the defendant’s assertion that it is not primarily funded by public funds, we find

that the use of public money in this context triggers the Public Records Law. More

specifically, it is not the amount of money which is of concern, it is only that the

money provided by the City to the LSPCA in exchange for its animal control

services under the CEA is derived from the taxpayers. Therefore, the public has a

fundamental right to know how that money is spent by the LSPCA through its

animal control services outlined in the CEA. Any finding otherwise would be in

contravention to the well-established principles of liberal construction of the Public

Records Law.7




specifying that the entity perform a public purpose on behalf of a municipality, such as the
LSPCA did in this instance. Moreover, it is undisputed from the record that the LSPCA is a
private entity for purposes other than this Court’s holding herein.

6In so holding, however, we specifically note that the consideration of public money in this type
of inquiry will be on a case-by-case basis, and we decline to set a specific sum which would
require application of the Public Records Law in this context.

7  We emphasize that the applicability of the Public Records Law to groups similarly situated as
the LSPCA will be fact-specific. The nature of whether any entity is an instrumentality as set
forth in this analysis should be specifically tailored to the facts at hand. Indeed, the LSPCA may
                                                   11
       We must also address the defendant’s assertion that if it is found to be

subject to the Public Records Law, it has satisfied all reporting obligations by

producing documents related to its CEA with the City.                   The court of appeal

declined to accept this argument, finding the trial court was in error. We agree.

The CEA states that the LSPCA must submit monthly invoices, program reports,

and monthly budgets to the City. The LSPCA, under the CEA, must also maintain

records and report the monthly number of animals, including descriptions of each

animal, date and manner of disposal, treatment received (including spaying and

neutering), and various fees and charges related to those animals. The CEA also

requires that the LSPCA maintain records and provide a statement of actual

expenses involved under the CEA. Although the LSPCA asserts these reporting

requirements satisfy the Public Records Law, we agree with the court of appeal’s

finding that the Public Records Law cannot be circumscribed by contract. As the

court of appeal correctly notes, the Public Records Law is purposefully broad and

“all inclusive,” Bulldog, 15-1351, p. 11, 200 So.3d at 1002, whereas the reporting

requirements in the CEA are narrowly delineated. La. R.S. 44:1(A)(2)(a) defines a

“public record” as follows:

       (2)(a) All books, records, writings, accounts, letters and letter books,
       maps, drawings, photographs, cards, tapes, recordings, memoranda,
       and papers, and all copies, duplicates, photographs, including
       microfilm, or other reproductions thereof, or any other documentary
       materials, regardless of physical form or characteristics, including
       information contained in electronic data processing equipment, having
       been used, being in use, or prepared, possessed, or retained for use
       in the conduct, transaction, or performance of any business,
       transaction, work, duty, or function which was conducted,
       transacted, or performed by or under the authority of the
       constitution or laws of this state, or by or under the authority of any
       ordinance, regulation, mandate, or order of any public body or
       concerning the receipt or payment of any money received or paid


not be deemed a quasi-public body or instrumentality under different facts in a different case for
purposes of La. R.S. 44:1.


                                               12
       by or under the authority of the constitution or the laws of this
       state, are “public records”, except as otherwise provided in this
       Chapter or the Constitution of Louisiana.

       (emphasis added)

We do not find that the limited contractual reporting requirements in the CEA

between the LSPCA and the City constitute compliance with the Louisiana Public

Records Law, and affirm the court of appeal in this regard.8 As discussed above,

the Public Records Law was enacted to avoid “arbitrary restriction on the public’s

constitutional right” to “see,” and there should never be any qualification on that

right of access. See Shane v. The Parish of Jefferson, 14-2225 (La. 12/8/15), 209

So.3d 726. However, in terms of documents to be released under the Public

Records Law in this case, we also limit this holding to only those documents which

pertain to the LSPCA’s functions, duties, and responsibilities to enforce Chapter 18

of the Municipal Code, as outlined in the CEA with the City of New Orleans. We

therefore remand this matter to the district court to determine which documents

within the LSPCA’s possession qualify as such.



                                       CONCLUSION

       Through the discharge of its duties and responsibilities set forth in the CEA

with the City of New Orleans, as well as the receipt of public money as

remuneration for such services, we find the LSPCA is functioning as an

instrumentality of a municipal corporation, and is therefore subject to the

Louisiana Public Records Law, La. R.S. 44:1 et seq. We therefore affirm the court

of appeal in that regard. We further find that the reporting requirements contained



8Amici curiae briefs submitted to this Court assert that such a holding will have a chilling effect
on private entities contracting with municipalities to provide certain services. This Court is not
unaware of the necessity of governmental entities contracting out services with private groups,
but we must also be ever cognizant of the public’s well-established constitutional right to access
information associated with public money.
                                                13
in the CEA do not satisfy the Public Records Law, as the requirement for access to

public records cannot be circumscribed by contract. The LSPCA is required to

disclose all documents specifically related to the discharge of its duties and

responsibilities outlined in the CEA with the City of New Orleans, and we remand

to the district court to determine which documents satisfy that description.



AFFIRMED AND REMANDED.




                                         14
05/03/2017

                    SUPREME COURT OF LOUISIANA

                                  No. 2016-C-1809

                   NEW ORLEANS BULLDOG SOCIETY

                                     VERSUS

             LOUISIANA SOCIETY FOR THE PREVENTION
                 OF CRUELTY TO ANIMALS, ET AL.

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            FOURTH CIRCUIT, PARISH OF ORLEANS


Hughes, J., dissenting in part.

      Respectfully, While I agree that the LSPCA has a duty to comply with the

public records law, I believe that the scope of its response should be limited to

those documents prepared and maintained pursuant to the Cooperative Endeavor

Agreement.